Citation Nr: 1746053	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder, posttraumatic stress disorder (PTSD), schizophrenia and borderline personality disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from November 1989 to March 1998. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Providence, Rhode Island, certified these claims to the Board for appellate review.

During the course of this appeal, the RO treated the claims for service connection for sleep apnea, PTSD and bipolar disorder as claims to reopen and, in a December 2016 supplemental statement of the case, reopened the latter two claims.  The RO based its characterization of those claims on a belief that the Veteran did not appeal a January 2009 rating decision, in which the RO initially denied these claims.  However, a review of the record shows that in May 2009, the Veteran submitted a written statement disputing the denial of those claims.  Therefore, those claims never became final, are still pending, and the Veteran need not submit new and material evidence to reopen them.  

In April 2017, the Veteran testified in support of this appeal during a hearing held in Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  At the time, the Veteran informed VA of a name change.  However, this case is promulgated under the official name of record as that name change has not yet been effectuated.


REMAND

The Veteran is seeking service connection for sleep apnea and a psychiatric disorder on a direct basis, as initially manifesting during active service.  She claims she developed mental health issues and began seeing a mental health care professional beginning in 1990, saw that individual every Wednesday from 1990 to 1998, and was placed on Haldol in 1995.  Allegedly, this medication caused her to develop sleep difficulties during service.  

The Veteran claims no medical professional diagnosed her with a psychiatric disorder until 2002.  She further claims that, in 1996, during her Officer Candidate School (OCS) examination, she told the examiner she had been getting psychiatric help at Fairview "all this time" and had not been diagnosed with any disorder, but was on Haldol.  The examiner then expressed shock the Veteran was still in service.  According to the Veteran, in response to the Veteran's honesty, possibly so as not to jeopardize her pursuit of OCS, the examiner listed "Hal", rather than "Haldol" on the OCS examination form, where one is to list all medications the candidate is taking.  The Veteran then reportedly entered OCS, became unhinged, and, shortly thereafter, separated from service due to pregnancy.

Unfortunately, VA has not yet secured all records pertinent to the Veteran's assertions.  The service medical and personnel records in the claims file are scant, suggesting they are incomplete.  The Veteran submitted a copy of the document to which she refers above.  However, prior to her doing so, it was not part of the existing service record.  In addition, in September 2015, illegible copies of the Veteran's service personnel file were associated with the record.  The Board cannot determine whether those documents are duplicative of others already in the file or are different, pertinent documents possibly referring to the Veteran's performance while in OCS.  Efforts were made to obtain records from Kenner Army Health Clinic, where the Veteran first alleged she received psychiatric treatment during the years in question.  However, it does not appear that a complete set of the Veteran's service medical and personnel records was obtained.  That action should be taken on remand.  

In addition, should efforts in this regard prove unsuccessful, there are other avenues of pursuit available.  The Veteran has not been entirely clear in identifying where she received the mental health treatment from 1990 to 1998, necessitating clarification, but she has provided the name of the doctor with whom she met during those years and who prescribed her Haldol.  To date, VA has not attempted to obtain authorization to secure the records of that treatment directly from that doctor.  

Finally, the Veteran's post-service treatment records, which include references to a history of psychiatric care during the latter portion of the Veteran's service, and the service record she submitted noting "Hal" as a medication she was taking in 1996 corroborate the Veteran's assertion of in-service mental health treatment.  A medical professional needs to review this evidence in conjunction with the remainder of the record and determine whether, as the Veteran alleges, any of her current psychiatric disabilities initially manifested during service and, if so, whether any sleep disorder developed secondary to medication taken for a psychiatric disability.  

Accordingly, these claims are REMANDED for the following action:

1.  Exhaust all avenues of development in an effort to obtain a complete set of the Veteran's service treatment records, covering the November 1989 to March 1998 period of service, including the three months in 1998, during which she was in and released from OCS, allegedly after she became "unhinged."  That should include an independent copy of the 1996 report of examination conducted for purposes of applying to OCS, in which there is the "Hal" notation, discussed above.

2.  Exhaust all avenues of development in an effort to obtain a complete, legible set of the Veteran's service personnel records, particularly those documents covering her 1998 period of service in OCS, during which other service persons allegedly noticed her becoming unhinged.  

3.  After having the Veteran clarify where the 1990 to 1998 psychiatric treatment was provided and obtaining any necessary authorization, secure and associate with the electronic file all records of that treatment, described most recently during the hearing as having taken place at Fairview by Dr. Pamela Tan.  If those records are unavailable, contact Dr. Tan, with whom the Veteran allegedly met once weekly for eight years, directly and ask her to confirm in writing that those meetings occurred as claimed and whether any psychiatric disability was diagnosed during those meetings.  

4.  Once all pertinent documents have been associated with the record, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner should review the entire record, including:  (a) service MEDICAL and personnel records dated from 1990 to 1998, such as the Veteran's 1996 OCS examination report and any 1998 documents referring to the Veteran's time in OCS; (b) post-service treatment records dated since 2001, which note that, by that time, the Veteran had been receiving psychiatric care for several years; and (c) the Veteran's written statements and hearing testimony.  The examiner should list all psychiatric and sleep disabilities evident on examination or which were diagnosed during the course of this appeal and, with regard to each, opine whether each disability initially manifested in service or is at least as likely as not (50 percent probability or greater) related to service.  Acknowledging the "Hal" notation discussed above, the examiner should further opine whether any sleep disability initially manifested in service, is at least as likely as not (50 percent probability or greater) related to service, or is proximately due to, the result of, or aggravated by, the medication used to control any psychiatric disability.  The examiner should provide a rationale with references to the record for each opinion.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

